ON RETURN TO REMAND

TAYLOR, Judge.
The appellant, Edgar Allen Hayes, was convicted of attempted murder, a violation of § 13A-6-2 and § 13A-4-2, Code of Alabama 1975. He was sentenced to life in prison. *15We remanded this ease so that the trial court could hold a hearing to determine if jurors on the appellant’s jury had entered into premature deliberations and had expressed fixed opinions as to the appellant’s guilt. Hayes v. State, 647 So.2d 11 (Ala.Cr.App.1994).
The trial court has complied with our directions and has stated in its findings of fact that the jurors did not enter into premature deliberations and that they expressed no fixed opinions about the appellant’s guilt.
For the foregoing reasons, the judgment in this cause is due to be affirmed.
AFFIRMED.
All the Judges concur.